          Case 1:19-cr-00651-LTS Document 551
                                          552 Filed 03/25/21 Page 1 of 2



                                      LAW OFFICE OF

                            Jacob Barclay Mitchell, ESQ.
                                  225 Broadway, Suite 2815
                                 New York, New York 10007

TELEPHONE: (212) 204-2574                               E-MAIL: jacobbarclaymitchell@gmail.com




March 25, 2021

Honorable Laura Taylor Swain
United States District Judge                                 0(02(1'256('
Southern District of New York
500 Pearl Street
New York, New York 10007

RE:      United States v. Constantinescu
         19 Cr. 651 (LTS)

Dear Judge Swain,

      We represent Ionela Constantinescu in the above referenced-matter. Ms.
Constantinescu is working as a driver for a transportation company. Ms. Constantinescu
has been in stellar compliance with all the conditions of her pretrial supervision. She has
obtained employment and continues to excel at work. We write to request permission to
have her location monitoring condition removed.

       MS. Constantinescu’s job involves interaction with customers. Having the monitor
leads to additional hardships at work and less jobs going her way at times. Ms.
Constantinescu is constantly being asked to hide the monitor from customers and is
reprimanded when the monitor becomes exposed. This will become even more of a
problem as the summer approaches as she will have to continue to wear long pants no
matter the temperature.

       Ms. Constantinescu has substantial ties here including her children. The pretrial
services officer’s time and the government’s resources required to maintain the
monitoring condition could be better allocated elsewhere. Ms. Constantinescu continues
to make the most of this Courts decision to grant her bail and her conduct thus far gives
reason to anticipate she would use the lifting of this condition to her advantage and the
advantage of her family by pursuing advancement at her place of employment.

        I communicated with her pretrial services officer and with the government in
regards to this request. The government objects to this request. Pretrial services officer
Rena Bolin, who interacts with Ms. Constantinescu on a regular basis, has no objection
to this request.
        Case 1:19-cr-00651-LTS Document 551
                                        552 Filed 03/25/21 Page 2 of 2




Thank you for your consideration.


Respectfully,


________/S/___________
Jacob Mitchell
Ezra Spilke
Counsel for Ionela Constantinescu


7KH*RYHUQPHQWVKDOOILOHDOHWWHUVHWWLQJIRUWKLWVREMHFWLRQVE\0DUFKDW
SP$Q\UHSO\PXVWEHILOHGE\0DUFKDWSP
6225'(5('

V/DXUD7D\ORU6ZDLQ86'-
